Citation Nr: 1126972	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-15 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

2.  For the period prior to January 13, 2009, entitlement to an initial rating in excess of 10 percent for bronchitis.

3.  For the period prior to April 6, 2005, entitlement to an initial compensable rating for residuals of a right ankle sprain.

4.  For the period beginning April 6, 2005, entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain.

5.  For the period prior to September 30, 2003, entitlement to an initial compensable rating for lumbosacral strain.

6.  For the period from September 30, 2003 to January 26, 2006, entitlement to an initial rating in excess of 10 percent for lumbosacral strain.

7.  For the period after January 26, 2006, entitlement to an initial rating in excess of 40 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had a period of honorable service from January 1975 to July 1980.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  In that rating decision, the RO granted service connection for the disabilities currently on appeal.  The Veteran's disagreement with the initial ratings assigned led to this appeal.

Prior to the February 2005 rating decision, the issues of service connection for these disabilities were in appellate status.  Subsequent rating decisions granted staged higher ratings for some of the disabilities on appeal; as the Veteran has not been granted the maximum benefits allowed, however, he is presumed to be seeking higher ratings.  Thus, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In regard to the increased initial rating claim for chronic bronchitis, the RO granted a 100 percent schedular rating effective January 13, 2009.  The appeal before the Board relating to bronchitis is therefore limited to the rating of this condition prior to January 13, 2009.

In July 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims file.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased ratings for service-connected GERD, bronchitis, right ankle, and lumbosacral spine disabilities.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn.

VA Treatment Records

In July 2010 testimony, the Veteran reported that he received current medical treatment from the Dallas, Texas VA Medical Center (VAMC).  See Board Hearing Tr. at 24.  The most recent VA treatment records from the Dallas VAMC in the claims file date from November 2008.  Upon remand, the AOJ should obtain updated VA treatment records from the Dallas VAMC.

Social Security Records

During the pendency of this appeal, the Veteran applied at least once for disability benefits from the Social Security Administration (SSA).  Although the RO sought SSA records earlier in the appeal process, SSA did not have records for the Veteran at that time.  Based on the passage of time and the Veteran's report that he was denied SSA disability benefits, the Board finds there is a renewed duty to assist the Veteran by obtaining the adjudication documents and records SSA relied upon in making its determination.  Because SSA records are potentially relevant to all claims remanded, these records should be obtained for consideration in connection with the instant appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Rating Criteria

The increased rating claim for service-connected lumbosacral strain is pending from May 9, 2002.  Prior to September 26, 2003, different criteria were in place for the rating of lumbosacral strain.  See 68 Fed. Reg. 51,456 (Aug. 27, 2003).  These disabilities were rated under Diagnostic Code 5295, located in 38 C.F.R. § 4.71.  Review of the claims file indicates that the Veteran has not been given a copy of this Diagnostic Code.  Upon remand, the AOJ should issue a copy of these prior rating criteria as part of a Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.29(b), 19.31(b)(2)-(3) (2010).

VA Examinations

In the July 2010 Board hearing, the Veteran, with his representative, indicated that the GERD, right ankle, and lumbosacral spine disabilities had worsened since the last VA examinations that evaluated these respective disabilities.  See Board Hearing Tr. at 8, 14-15, 20, 23.  Therefore, upon remand, the Veteran should be scheduled for VA examinations that evaluate the current severity of these three disabilities.  See VAOPGCPREC 11-95 (April 7, 1995) (noting that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from November 2008 to the present pertaining to the Veteran from the Dallas VAMC.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

2.  With any needed assistance from the Veteran, obtain from SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

3.  After completing the development outlined in items 1-2 above, schedule the Veteran for an examination to assess the nature and severity of his GERD.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing the development outlined in items 1-2 above, schedule the Veteran for an examination to assess the nature and severity of his right ankle sprain residuals.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing the development outlined in items 1-2 above, schedule the Veteran for an examination to assess the nature and severity of his lumbosacral spine disability.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  This Supplemental Statement of the Case should include a copy of Diagnostic Code 5295 in effect prior to September 26, 2003.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

